Citation Nr: 0833596	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  97-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1  Entitlement to an evaluation in excess of 10 percent for 
headaches, post-traumatic, including organic affective 
disorder (with dysthymia secondary to brain trauma) prior to 
July 11, 2007, and in excess of 30 percent from July 12, 
2007, to September 11, 2007.

2.  Entitlement to an evaluation in excess of 30 percent for 
headaches secondary to brain trauma from September 12, 2007.

3.  Entitlement to an evaluation in excess of 30 percent for 
dysthymic disorder secondary to brain trauma from September 
12, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1979 to March 
1980.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in October 2003 and 
again in April 2006, and remanded for additional development 
and readjudication.  The case is again before the Board for 
appellate consideration.

Service connection for headaches, post-traumatic, including 
organic affective disorder (with dysthymia secondary to brain 
trauma) rated as 10 percent disabling under DCs 8045-9434 has 
been in effect since 1980.  In February 1996, the veteran 
filed a claim seeking a higher rating.  The RO denied the 
matter in September 1996, and the veteran perfected an appeal 
therefrom.  By rating decision in December 2007, the RO 
increased the 10 percent rating to 30 percent, effective from 
July 12, 2007, to September 11, 2007.  

The RO then recharacterized the disability as headaches 
secondary to brain trauma and continued the 30 percent 
evaluation under DC 8100, effective September 12, 2007.  The 
RO then assigned a separate 30 percent rating for dysthymic 
disorder secondary to brain trauma under DC 9434, effective 
September 12, 2007.  Given the foregoing procedural 
development, the issues on appeal for this matter are as 
listed on the first page, above.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007) (extending the "staged" rating 
doctrine to cases also involving the more traditional claim 
for an increased rating where the veteran is not appealing 
his initial evaluation but, instead, requesting a higher 
rating for an already established service-connected 
disability); see also AB v. Brown, 6 Vet. App. 35 (1993).

FINDINGS OF FACT

1.  From February 20, 1996, to July 11, 2007, the veteran was 
in receipt of the maximum schedular evaluation available (10 
percent) for his service-connected brain trauma residuals.  
During this timeframe, there was no evidence that he was 
diagnosed as having multi-infarct dementia associated with 
brain trauma; or that he had headaches which were prostrating 
occurring on an average once a month over the last several 
months.  The brain trauma residuals appeared to cause little 
impairment on the veteran's level of functioning, and were 
productive of no more than mild impairment of social and 
industrial adaptability.

2.  On and after July 12, 2007, there is no evidence that the 
veteran's headaches are completely prostrating and prolonged 
in nature so as to cause severe economic inadaptability.

3.  On and after July 12, 2007, the veteran's dysthymic 
disorder secondary to brain trauma has been manifested by 
chronic sleep difficulty, mild depressive periods, anger, 
irritability, memory problems, and difficulty with 
concentration.  These symptoms demonstrate social and 
industrial impairment that is no more than distinct, 
unambiguous, or moderately large in degree; or occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for headaches, post-traumatic, including organic 
affective disorder (with dysthymia secondary to brain trauma) 
prior to July 11, 2007, and in excess of 30 percent from July 
12, 2007, to September 11, 2007 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124, Diagnostic Code (DC) 8045 (2007) and 38 C.F.R. 
§ 4.132, DC 9434 (1996) (prior to November 7, 1996); 38 
C.F.R. § 4.130, DC 9434 (2007) (effective November 7, 1996). 




2.  On and after July 12, 2007, the criteria for a disability 
rating in excess of 30 percent for headaches secondary to 
brain trauma have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124, DC 8100 (2007).  

3.  On and after July 12, 2007, the criteria for a disability 
in excess of 30 percent for dysthymic disorder secondary to 
brain trauma have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.130, 4.132, DC 9434 
(1996, 2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 


The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In the present case, the veteran filed a claim for an 
increased evaluation in February 1996.  The rating action 
denying this claim was issued in September 1996.  In October 
2003, this case was remanded by the Board, in part, so that 
proper VCAA notice on the issues currently before the Board 
could be provided.  That notice was providedin letters sent 
in October 2004 and again in April 2006.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim, and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the veteran was not provided this more detailed notice 
in the aforementioned letters, the Board finds that he is not 
prejudiced by this omission in the adjudication of his 
increased rating claim.  The VCAA notice letters in October 
2004 and April 2006, were followed by readjudication of the 
claim in the SSOCs dated May 2005 and December 2007, both of 
which contain a list of the evidence considered, a summary of 
adjudicative actions, included all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's brain trauma residuals and an explanation for the 
decision reached.  These letters also informed him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the purposes of the 
notice requirements have not been frustrated and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
veteran had actual knowledge of what information and evidence 
is needed to establish his claim.  See Sanders, supra.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained the veteran's outpatient treatment records dated 
from 1995 to 2005 and VA medical opinions in March 2005 and 
July 2006.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is 

required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Applicable Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, supra.  Indeed, the present appeal 
reflects that the veteran is already in receipt of such 
"staged" ratings for his service-connected disabilities.

In this case, prior to July 12, 2007, the veteran's service-
connected brain trauma residuals were initially rated under 
DCs 8045-9434.  The hyphenated diagnostic code in this case 
indicates brain disease due to trauma under DC 8045 as the 
service-connected disorder, and organic affective disorder 
with dysthymia under DC 9434 as a residual disabling 
condition.  

Under DC 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., DC 8045-
8207).  Purely subjective complaints such as headaches, 
dizziness, insomnia, etc., are recognized as symptomatic of 
brain trauma and rated at 10 percent, and no more, under 
DC 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a.  

The medical evidence of record during this time frame is 
entirely negative for a diagnosis of multi-infarct dementia 
associated with brain trauma.  A 1997 CT scan of the head was 
normal and neurological examination in September 2006 was 
negative for evidence of dementia or cerebrovascular disease.  
Thus, assignment of an evaluation in excess of 10 percent may 
not be made under DC 8045 or 9304.

During the pendency of this claim, the laws and regulations 
governing the evaluation of psychoneurotic disorders (to 
include DC 9434) were amended, effective November 7, 1996.  
See 61 Fed. Reg. 52,695 (1996), 38 C.F.R. Part 4, 4.125 to 
4.130.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 38 U.S.C.A. § 5110(g).  
The veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 10 percent evaluation for mental 
disorders requires less than the criteria for the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  38 
C.F.R. § 4.132.  

A 30 percent evaluation is assigned upon a showing of a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  Id.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93, 59 
Fed. Reg. 4,752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; by reason of 
psychoneurologic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.  A 70 percent evaluation is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Id.  

A 100 percent evaluation is warranted when all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or where 
the individual was demonstrably unable to obtain or retain 
employment.  Id.  

Under the current version of DC 9434, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, and thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

The maximum schedular rating of 100 percent is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

A.  Rating in excess of 10 percent from February 20, 1996,
to July 11, 2007

VA examination reports and outpatient treatment records 
between February 20, 1996 (the date the claim was filed) and 
July 11, 2007 (the effective date of the 30 percent rating) 
describe a fairly consistent pattern of symptomatology and 
manifestations, which may be described as productive of mild 
impairment of industrial and social adaptability.  

Noted symptomatology at VA examinations in March 1996 and 
September 1997 included anger, irritability, headaches, and 
progressive memory loss.  The veteran's mood was depressed 
and his affect blunted.  He was adequately dressed and 
groomed.  He was alert and oriented.  His attention and 
concentration were good.  His speech was clear and coherent.  
He was not hallucinating and was not suicidal/homicidal.  His 
memory, attention, concentration, judgment, and insight were 
described as fair.  He exhibited good impulse control and had 
not had any active psychiatric treatment.  

During a private psychiatric evaluation in October 1997, the 
veteran's symptoms included sleep impairment and frequent 
intense crying without motive.  On examination he was 
disoriented in place, time, and person.  He had gross loss of 
memory, judgment, and insight.  He was not spontaneous, and 
his answers were at times irrelevant, illogical, and 
incoherent.  His thought process was disorganized.  
Attention, concentration, insight, and social judgment were 
all described as poor.  His affect was one of detachment and 
at times he looked confused.  His intimacy was considered 
markedly affected in that he did not participate in social 
activities.  Curiously, however, the physician noted that he 
related well with his wife, children, family members, peers, 
supervisors, neighbors, and community as a whole.  He was not 
suicidal/homicidal and was not violent or aggressive.  There 
was no indication that these symptoms had a significant 
effect on the veteran's everyday functioning.

An outpatient treatment record shows that by February 2000 
the veteran's primary complaints were of insomnia and 
anxiety.  He was well oriented and adequately groomed and 
dressed.  There was no abnormal psychomotor activity.  His 
thought process was coherent and logical and thought content 
was normal.  His mood was anxious and his affect broad and 
appropriate.  Memory was intact and abstraction was normal.  
Judgment and insight were fair.  The GAF (global assessment 
of functioning) score was 60.  The remaining records through 
2001 show the veteran's mood was at times depressed and 
slightly anxious with constricted affect.  His attention and 
memory were fair.  His speech was clear and coherent.  He was 
not suicidal or homicidal.  There were no hallucinations, 
delusional ideas, or perceptual disturbances.  His insight 
and judgment were fair and he exhibited good impulse control.  
Thought processes were coherent, circumstantial and logical.  
He was active, alert, and well oriented.  The veteran's 
memory was intact and insight and judgment were considered 
fair.  

There are essentially no other pertinent clinical records 
associated with the claims file until November 2006.  At that 
time the veteran's main complaints were of restlessness and 
anxiety, but in general these records show he was stable in 
his chronic mental disorder.  He was alert, cooperative, and 
fairly spontaneous.  His mood was anxious, but mental status 
examination consistently showed thought processes were 
coherent, relevant, and logical.  There were no ideas of 
aggression, overt delusions, active hallucinations, or gross 
cognitive deficits.  However judgment and insight were 
lacking.  There was no psychosis and no suicidal/homicidal 
ideation.  The veteran was generally well groomed.  

Largely, the evidence shows short periods of when the veteran 
was doing better and doing worse, in other words he 
functioned satisfactorily.  The clinical findings for this 
time frame fail to show that his service-connected brain 
trauma residuals warrant an evaluation in excess of 10 
percent under any applicable criteria.  In so finding, the 
Board notes that neither the old nor the revised criteria are 
more favorable to the veteran.

The veteran's GAF scores ranged between 50 in March 1996 and 
65 in November 2006, which according to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), represent a 
level of impairment of serious to mild symptoms.  While the 
lower GAF score suggests a greater level of impairment than 
is contemplated by the current 10 percent rating,  
longitudinal review of the evidentiary record shows that a 
higher rating is not warranted.  The veteran has manifested 
none of the symptoms typically considered indicative of that 
level of impairment, to include flat affect, circumstantial 
speech, panic attacks, suicidal ideation, severe obssessional 
rituals, or frequent shoplifting.  "There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, it must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).  Simply stated, when considered in 
light of the actual symptoms demonstrated, the assigned GAF 
scores do not provide a basis, alone, for assignment of a 
higher rating.  Rather, the veteran's overall disability 
picture, is more accurately reflected, in the Board's view, 
by the medical evidence describing the severity of his 
psychiatric symptoms.  

B.  Rating in excess of 30 percent from July 12, 2007,
to September 11, 2007

The evidence pertaining to this time period is quite scant.  
The report of a VA examination on July 12, 2007, includes 
psychological evaluation, which the RO has determined 
provides some evidence that the veteran's symptoms had 
increased.  Mental status examination revealed the veteran 
was alert, passively cooperative, and fairly spontaneous.  
His mood was anxious, but thought processes were coherent, 
relevant and logical.  There were no ideas of aggression, 
overt delusions, or active hallucinations.  Although judgment 
and insight were lacking, there were no gross cognitive 
deficits.  During this time frame a GAF score of 55 was 
reported, which represents a level of impairment of moderate 
symptoms.  This score does not, however contemplate such 
difficulty in social and occupational function as is required 
for the assignment of a 50 percent disability evaluation.  
DSM-IV at 32.

Therefore, in reviewing the actual clinical manifestations 
from July 12, 2007, to September 11, 2007, the Board finds 
that they are consistently reflective - when resolving all 
doubt in the veteran's favor - of a 30 percent rating versus 
a higher level regardless of which criteria are used.  


C.  Separate 30 percent rating for headaches
from September 12, 2007

For the period on and after September 12, 2007, the most 
recent medical evidence of record shows that the impairment 
due to the veteran's headaches secondary to brain trauma 
supports a separate disability rating of 30 percent under DC 
8100.  

Under this provision, a 30 percent rating is warranted for 
characteristic prostrating attacks occurring on an average of 
once a month over the past several months.  

Very frequent, completely prostrating and prolonged attacks 
(of migraine headaches) productive of severe economic 
inadaptability warrant a 50 percent disability evaluation.  
38 C.F.R. § 4.124a.

The pertinent evidence consists of VA examination report, 
dated September 12, 2007, which appears to show significant 
headache symptomatology.  The veteran complained of occipital 
headaches in localization, rated as 8/10.  The headaches were 
noted to occur about 6 times a month, lasting 5 hours, 
accompanied by nausea, vomiting, photophobia, and sonophobia.  
It was noted that he becomes prostrate during the headaches 
on all occasions, and is required to lie down in a dark and 
silent room after taking Fioricet.  He cited stress and noise 
as precipitants.  Motor and sensory examinations were normal.  
The diagnosis was post traumatic headache of the tensional 
migraine type.  The examiner concluded there were no effects 
on the veteran's usual daily activities.

The criteria for DC 8100 link the ratings for migraine 
headaches to two elements: severity and frequency.  It is not 
sufficient to demonstrate the existence of a particular 
frequency of headaches; the headaches must be of a specific 
prostrating character.  The Board does not question the 
credibility of the veteran in reporting headaches 
approximately six times a month, but finds that the intensity 
of the headaches has not been shown to rise to the level of 
completely prostrating migraines, such to warrant assignment 
of a 50 percent evaluation.  

Moreover, the remaining evidence of record does not show that 
the veteran has sought medical treatment for his headaches on 
any regular basis, and there is no evidence that the 
headaches alone are productive of severe economic 
inadaptability, as is required for a higher rating of 50 
percent.  Therefore, the Board finds that DC 8100 cannot 
serve as a basis for an increased rating.  38 C.F.R. 
§ 4.124a.

D.  Separate 30 percent rating for dysthymia
from September 12, 2007

The veteran's psychiatric symptoms are now evaluated 
separately under the criteria set forth at DC 9434.  

Evidence during this time frame shows an apparent increase in 
symptoms in the fall of 2007, due to a recent incident 
involving the veteran's daughter and her estranged husband.  
The veteran complained of insomnia, anxiety, irritability, 
and problems following instructions.  He also complained of 
sadness, crying spells, poor concentration and death wishes.  
During VA examination at that time, he was disheveled but 
clean.  His psychomotor activity was tense and speech was 
impoverished.  His attitude was guarded with blunted affect 
and depressed mood.  Thought blocking and poverty of content 
were noted.  Attention and orientation were intact with no 
delusions or hallucinations.  There was no evidence of 
inappropriate behavior or obsessive/ritualistic behavior.  
There were no panic attacks or suicidal/homicidal thoughts.  
Judgement and insight were adequate.  Impulse control was 
good and memory was intact.  The clinical impression was 
dysthymic disorder.  The GAF score was 55.  

During followup evaluation in November 2007, the veteran was 
dressed and groomed appropriately, and had good eye contact.  
He was cooperative, with no psychomotor abnormalities noted.  
He was mentally alert and well oriented.  His affect was calm 
and appropriate, and his mood congruent.  His thought process 
was coherent, goal directed, and relevant.  There were no 
racing thoughts.  There was no suicidal/homicidal ideation 
and no death wishes or ideas of reference.  There was no 
evidence of obsessions, compulsions, phobias, delusions or 
hallucinations.  Recent and remote memory were intact.  
Concentration, attention, insight and judgment were described 
as good.  The GAF score was 60.  

The Board, after having carefully reviewed the old and the 
amended rating criteria, has determined that, whichever 
criteria are applied, a basis for an increased rating is not 
shown.  Collectively, the evidence simply fails to show that 
the veteran's dysthymic disorder results in definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people or that it reduces 
his initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  
Although the veteran's dysthymic disorder was chronic in 
nature, he exhibited general good functioning and was able to 
take care of his own daily needs.  His psychiatric 
symptomatology was not indicative of considerable impairment 
in his ability to establish or maintain effective or 
favorable relationships.  

The record shows a clear connection between dysthymia and 
interference with the veteran's social interaction and 
ability to enjoy life, but it does not show that he 
necessarily has increased difficulty with, or an inability 
to, establish and maintain effective relationships.  Despite 
his reports of problems with social interaction, he has the 
ability to establish and maintain effective relationships as 
is demonstrated by his apparently positive relationship with 
his wife of many years.  Moreover, he was noted to be 
cooperative during VA examinations.  Therefore, his 
maintenance of relationships under these circumstances is 
inconsistent with the interpersonal relationship skills of a 
person suffering PTSD symptomatology warranting a 50 percent 
disability rating.  

Although the veteran's symptoms of depression, anxiety, and 
insomnia are well documented, they are adequately compensated 
by the current 30 percent rating under DC 9434, since a 
rating at this level presumes that he will experience these 
symptoms and, in fact, are expressly mentioned in the 
diagnostic code.  The evidence during this timeframe does not 
otherwise show disturbance of affect or mood; circumstantial, 
circumlocutory, or stereotyped speech; difficulty 
understanding commands; or significant impairment of memory, 
judgment, abstract thinking or suicidal ideation.  No 
examiner has reported impairment of thought process, nor have 
they observed delusions, hallucinatory phenomenon or 
psychosis.  The veteran's affect in general has been 
appropriate to mood.  During this period, it was repeatedly 
found that he was not suicidal or homicidal, and that he 
appeared to be in no acute distress.  He has required no 
inpatient psychiatric treatment.  For the most part, the 
veteran is generally functioning independently, 
appropriately, and effectively.  

Therefore, upon application of either the prior or the 
current rating criteria, the Board finds that since July 12, 
2007, the impairment due to dysthymia is more consistent with 
a 30 percent rating, and that the level of disability 
contemplated in DC 9434 to support the assignment of a 50 
percent rating are not met.  


ORDER

An increased evaluation, in excess of 10 percent for 
headaches, post-traumatic, including organic affective 
disorder (with dysthymia secondary to brain trauma) prior to 
July 11, 2007, and in excess of 30 percent from July 12, 
2007, to September 11, 2007, is denied.

An increased evaluation, in excess of 30 percent for 
headaches, secondary to brain trauma from September 12, 2007, 
is denied.

An increased evaluation, in excess of 30 percent for 
dysthymic disorder secondary to brain trauma from September 
12, 2007, is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


